595 So. 2d 1018 (1992)
Marion HEFLIN, Appellant,
v.
STATE of Florida, Appellee.
No. 92-00455.
District Court of Appeal of Florida, Second District.
March 6, 1992.
*1019 PER CURIAM.
Marion Heflin appeals the summary denial of her motion to correct sentence. We reverse.
Heflin was convicted in 1986 of multiple offenses including "keeping a house of ill fame." § 796.01, Fla. Stat. (1989). She is presently imprisoned for violating the probationary portion of the split sentence she received at that time.
The "house of ill fame" statute has been declared unconstitutional on its face. Warren v. State, 572 So. 2d 1376 (Fla. 1991). As a result Heflin's convictions constitute fundamental error and should be vacated. Bell v. State, 585 So. 2d 1125 (Fla. 2d DCA 1991). Since her sentencing guideline scoresheet included points for this offense, she also must be resentenced on the remaining charges.
Reversed.
SCHOONOVER, C.J., and HALL and THREADGILL, JJ., concur.